department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b03 genin-115779-05 office_of_chief_counsel number info release date uil ----------------------- ------------------------------------ -------------------------- ------------------------------------- ---------------------------------------- dear ------------- this letter responds to your request for information dated march this letter provides general information about charitable_contributions and in particular the requirements needed to complete a charitable_contribution in general sec_170 of the internal_revenue_code allows as a deduction a charitable_contribution made within the taxable_year a charitable_contribution is a contribution or gift to or for_the_use_of an organization described in sec_170 of the code where property other than money is donated the amount of the contribution generally is the fair_market_value of the property at the time the contribution is made see sec_1_170a-1 of the income_tax regulations but see sec_170 sec_1_170a-4 and sec_1_170a-4a indicating that for certain property the amount of the contribution will be a lesser amount sec_170 of the code provides that a charitable_contribution is made when all intervening interests in and rights to actual possession or enjoyment of the property have expired or are held by persons other than the taxpayer or those standing in a relationship to the taxpayer as described in sec_267 or sec_707 of the code courts have held that charitable_contributions are synonymous with gifts see 57_tc_265 36_tc_896 aff’d 309_f2d_373 9th cir the essential elements of a gift are a donor competent to make the gift a donee capable of taking the gift a clear and unmistakable intention on the part of the donor to absolutely and irrevocably divest himself of the title dominion and control of the subject matter of the gift in praesenti the irrevocable transfer of the present legal_title and of the dominion and control of the entire gift to the donee so that the donor can exercise no further act of dominion or control_over it a delivery by the donor to the donee of the subject matter of the gift or of the most effectual means of commanding the dominion of it and acceptance of the gift by the donor see 31_bta_899 genin-115779-05 whether the fifth element of the gift- the delivery requirement- has been met depends upon state law which generally focuses upon whether actual dominion and control has passed from the donor to the donee see 70_tc_294 acq 1979_2_cb_2 aff’d 632_f2d_1044 6th cir generally actual delivery is necessary for the consummation of a gift when the subject of the gift is capable of manual delivery if the gift is not capable of manual delivery the charitable_contribution must be delivered as completely as possible and must clearly manifest the donor’s intention to divest himself or herself of title and possession delivery of a deed to the donee may substitute for delivery of the gift where actual delivery is inconvenient or impracticable see bennett v commissioner t c memo in certain instances a duly executed deed_of_gift can satisfy the delivery requirement with physical possession of the property to be transferred subsequently see 90_tc_733 acq 1989_1_cb_1 the duly executed deed must clearly and unmistakably demonstrate a present transfer of the gift and place the charitable_contribution beyond the power of the donor so as to completely divorce the donor from dominion and control_over the property whether the deed_of_gift effectuates this transfer of dominion and control and thus completes the gift is determined by reference to applicable state law see bennett t c memo therefore in instances where a deed_of_gift satisfies the delivery requirements the gift is made as of the date of delivery of the executed deed_of_gift the donee of such a gift in completing form_8283 should acknowledge the gift as being made as of that date this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions please contact ------------------ of our office at ------------------- sincerely christopher f kane chief branch associate chief_counsel income_tax accounting
